Title: To George Washington from Elias Boudinot, 29 November 1796
From: Boudinot, Elias
To: Washington, George


                        
                            
                            Mint of the United States 29th November, 1796
                        
                        The Director of the Mint of the United States, respectfully reports to the
                            President of the United States, on the state of the Mint.
                        That during the experience of twelve months, he has turned his attention (as
                            far as has been in his power) to the Institution under his care: He has seen, with regret,
                            an opinion generally prevailing, that the Establishment is unnecessarily expensive, and less
                            productive than was rationally expected by its advocates and friends.
                        The Director, finding some foundation for the charge, has endeavoured to
                            discover the cause, as nothing appears in the general nature of the institution, to warrant
                            the idea.
                        The issue of the inquiry is, that the extraordinary expenses attending the
                            mint, are in a great measure owing to its original plan, and the principles on which it was
                            established. Among others, the whole coinage, including the refinement of the precious
                            metals, was directed by Law to be executed at the public expence, the Depositor being fully
                            indemnified from all charges whatever; on this principle, not only the original cost of the
                            works, and the salaries of the stated officers fall on the public; but also the whole amount
                            of the workmanship, with the alloy, wastage, & contingent losses.
                        
                        The want of experimental knowledge in the business at the first establishment
                            of the mint, prevented any tolerable precise estimate of the expenses necessarily attending
                            the process; but soon after the commencement of the business, it was found impracticable to
                            proceed with propriety, unless an addition was made to the establishment, by the appointment
                            of a Melter and refiner.
                        This important and necessary officer, is not known in foreign mints, as the
                            precious metals are there generally deposited of the proper standard, or above it; or they
                            are purchased by the mint, and become public property, there being professional refiners
                            independent of the mints, whose business it is to purify metals under standard; but there
                            being no such artists in this City who follow the business, it became indispensibly
                            necessary to execute this service in the mint.
                        This circumstance was not foreseen, or, if foreseen, was considered as included
                            in the duties of the assayer; but the necessity of so essential a check on that officer,
                            forbad this measure, had it been otherwise practicable. This added, considerably, to the
                            annual expenses of the mint.
                        
                        Formerly, the Director could not make any charge for this process against
                            Depositors; the whole expense, therefore, fell on the public. Thus, on assaying one deposit
                            of about 96,000 oz. of Silver Bullion, it turned out near 24,000 oz. under standard; to
                            refine which, it cost the United States upwards of £500; so that the Depositor really gained
                            that sum, by bringing his bullion to the mint. This operated, very unequally among
                            Depositors. The citizen who brought Bullion in this debased state to the mint, received as
                            much coin for the standard silver therein, as he whose Bullion was previously refined equal
                            to the standard, and ready for coining at a very trifling expense.
                        Again, the institution of the mint, without any appropriation of Capital,
                            either to purchase the precious metals in Bullion, anticipate payments due on
                            deposits, or to coin for the public, has been another cause of very considerable expence:
                            depending upon Depositors alone for the precious metals, it became necessary, for their
                            encouragement and satisfaction, to coin every deposit as soon as possible after it came into
                            the Treasury of the mint, to prevent its remaining unproductive to the Depositor, by which
                            means the clippings and grains were obliged to be melted and coined as they arose, often
                            three or four times for one deposit.
                        
                        Thus, the melting, refining, and coining a deposit of 200 oz. of Silver, or 20
                            oz of Gold, would cost the public nearly as much as 1,000 oz. of either, and a much greater
                            proportional wastage; whereas, could the Bullion be purchased for the public at the market
                            price, and kept in the Vaults till a large quantity might be coined at once, or a capital of
                            about ten thousand dollars be allowed to the mint, so as to anticipate the payments to
                            depositors, without being obliged to an immediate coinage on every occasion, a very great
                            public saving would take place, not only as to the wastage, but in the expenditure of the
                            materials and labour used in the process, and no injury done to the United States, but in
                            the loan of the money for a short time. In a word, the difference would be much the same, as
                            between the wholesale merchant and the Huckster.
                        This measure would also have a tendency to fix the price of Bullion, and
                            indemnify the public for some part of the expense of coinage. The only question that would
                            arise, is whether, on the principles of political Economy, it would be a prudent measure on
                            the part of Government? Suppose the expenses of coinage, including wastage to be fixed
                            at 3 ⅌ Centum to the depositor, while in foreign countries it costs nothing—The
                            consequence would be, that bullion in America, might vary its price 3 ⅌ Cent, according to
                            the ballance of trade, while bullion in those countries must be supposed invariable in its
                            price, let the ballance of trade stand as it will. Bullion, then, in those countries, will
                            always be at the highest price it ever can be at in America, since it is the price of coin;
                            but in America it may be 3 ⅌ Cent lower. If, therefore, the United States, by coining free
                            of all expense, contribute to keep the price of bullion higher than it is in countries where
                            the coinage is paid for, a voluntary expense is created, of which there can be no just
                            reason to complain.
                        
                        A representation of some of these difficulties, with the dangerous situation of
                            the mint, for want of protecting Laws to secure the Instruments of coinage, the metals and
                            the coin, as also to prevent counterfeits, has been heretofore made by the officers of the
                            mint, with but little other success, than a Resolution of Congress, enabling the Director to
                            retain the expense of refining the precious metals under standard; but the wastage, alloy,
                            and coinage, are still dead charges on the public Treasury.
                        While, therefore, this policy on the whole, is considered as beneficial to the
                            United States, the complaints against the mint for its heavy expenses to the public, are
                            without solid foundation, as it is impossible to carry on an institution of this nature,
                            under these circumstances, and which requires from 15 to 20 workmen and labourers to attend
                            it, without great expense. Add to this, that the alloy of Silver and Copper, with the loss
                            by necessary wastage, must unavoidably rise to a considerable annual amount.
                        
                        But, notwithstanding these and other difficulties attending an infant
                            institution, especially in the late great advance in the prices of materials and labour, the
                            aggregate expenses of the Mint are greatly reduced, either from the superior knowledge of
                            the persons employed, gained by experience, or from new arrangements found to be more
                            advantageous than those made on the spur of the occasion: This will appear more evident, by
                            a review of the progressive reduction of the contingent expenses in the quarterly accounts,
                            rendered into the Treasury Department, and it is hoped that there will be a further progress
                            in this disirable economy.
                        When the present Director entered upon the administration of the mint, there
                            was no appropriation of money for the purchase of copper, for the coinage of Cents. This, he
                            clearly foresaw, would prove a source of further expence, by often leaving the workmen
                            without employ. He made application to Congress, by their committee on this subject, but all
                            that was obtained was thirteen thousand dollars, which was coined into Cents and returned
                            into the public Treasury, or remitted for the purchase of copper before the rising of
                            Congress the last Spring. No further appropriation was made, till it was too late to procure
                            the necessary importation of copper for the Summer’s coinage, whereby much time has been
                            lost, and some considerable expence of workmen has been added to the summer’s account.
                        It is now hoped, from the present arrangement, no such inconvenience will arise
                            hereafter, but a continual and ample supply of copper coinage be produced adequate to the
                            public wants.
                        
                        As the Laws relative to the mint now stand, the officers are obliged to pay to
                            each Depositor, the coins arising from his deposits, in strict order, and to reserve three
                            pieces of coin from each mass, yet no appropriation has been made to replace the reserves,
                            or to make good the wastage. It is, therefore, impossible for the officers of the mint to
                            comply with the Law, and the Depositors complain of being kept out of their property, till
                            provision is made by Congress for their relief.
                        By a number of new half Joannes’s brought to the mint for assaying, said to
                            have been coined in the United States, it appears that a coinage for that purpose is carried
                            on in some State in the Union. some of these are found to be under standard in their
                            quality, and between two and three pennyweights less than their true weight. These are facts
                            which the Director thinks it his duty to communicate to the President. From the various
                            experiments made since the establishment of the mint, it is found unnecessary to make use of
                            Silver in alloying of Gold, unless it is for the purpose of beautifying the coin, in which
                            case it should be composed at the proportion of one third silver, to two thirds copper.
                        By the following abstracts of the Bullion and Coin received and issued from the
                            mint since its first establishment, may be seen, as well the nature of the deposits made, as
                            the coins returned to the Treasury, and the dates of the receipts and issues to this day,
                            with the amount of the copper coinage.
                        
                        From this it appears that there is due for wastage, during that period, the
                            quantity of fifteen hundred and ninety-nine ounces, sixteen penny weights and fifteen grains
                            of Silver, equal to eighteen hundred and forty five dollars ninety-five cents and five
                            mills. Besides a deficit of eight hundred and forty four ounces, seventeen penny weights and
                            five grains of silver, equal to nine hundred and seventy-four dollars, seventy five cents
                            and five mills—making, in the whole, two thousand eight hundred and twenty dollars and
                            seventy one cents, for which an appropriation ought to be made by Law, to satisfy a
                            deficient deposit.
                        The Director thinks it necessary to mention, in exculpation of the former
                            officers of the mint, that, by a report made on this subject, it appears that there is yet a
                            considerable quantity of old pots and test bottoms, from which it is expected that nearly
                            the amount of the deficient silver, as stated above, will be extracted.
                        
                            Elias Boudinot.
                            
                                
                            
                        
                    